                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 DOUGLAS ASPHALT PAVING, INC.,

               Plaintiff,                               CIVIL ACTION NO.: 4:16-cv-7

        v.

 MARTIN MARIETTA AGGREGATES, a
 division of MARTIN MARIETTA
 MATERIALS, INC.,

               Defendant.


                                         ORDER

       Presently before the Court is the parties’ Joint Notice of Settlement and Stipulation of

Dismissal With Prejudice filed on April 24, 2019. (Doc. 41.) Accordingly, pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii), the Court hereby DISMISSES this case WITH

PREJUDICE. The Clerk shall TERMINATE all motions and deadlines and CLOSE this case.

       SO ORDERED, this 7th day of May, 2019.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
